WRIGHT, Circuit Judge
(concurring in part and dissenting in part) :
A sordid case such as this subjects to • severe test the safeguards with which the law surrounds the defendant in a •criminal trial. But I would resist the temptation to relax these safeguards, particularly in inflammatory cases. For it is in just such cases that the need for a trial according to law is most compelling. .A reprehensible crime understandably ;spurs the police and the prosecution toward retribution. But excessive zeal usually results, as here, in illegal investigative action compounded by gross procedural error. And such illegal action •and gross procedural error can cause .grave injustice. Where the appellants, all youths* have been given maximum •sentences of 30 years and 15 years, a close look at the record is in order.
I
The victim in this case, understandably, was not able to give the police much help in identifying her attackers. She did say that one of them had stated that “Tuscon is my cousin.” Using this information as a clue, Detective Eger of the Sex Squad set out on the morning following the crime to find Tuscon. Detective Eger testified that he came upon a .youth on the street in the general area where the crime was committed who looked “a little puzzled.” He asked, the youth if his name were Tuscon. According to Eger, the boy admitted he was Tuscon, but stated that his real name was James Oliver. Eger testified that he then remembered there was an outstanding arrest warrant for James Oliver in an unrelated case, and that he arrested Oliver on the basis of that warrant.
The Government relies solely on that alleged warrant in the unrelated case as the probable cause for the arrest of Oliver, in spite of the fact that in his brief assigned counsel for Oliver advised the Government and this court that he had made a search for this warrant and could find none. He further stated that ,he searched for a report of a preliminary hearing based on Oliver’s arrest on the warrant and was able to find none. He further stated that the arrest book which was in court at the time of the trial showed that Oliver had been booked for rape, but that there was no booking whatever on the unrelated charge. At oral argument Government counsel, on being asked whether, in view of the allegations contained in Oliver’s brief, any investigation had been made with respect to the existence of the warrant in the unrelated ease and the booking thereon, advised the court that he knew of none. •
It is now clear that the alleged warrant did not exist and Oliver’s arrest was therefore made without probable cause. After oral argument a judicial request was made of the Government to produce the warrant, the arrest book which would show the arrest on the warrant, and the police record required to be kept by 4 D.C.Code § 134a(a) (1) and (2), showing “the circumstances under which the individual came into the custody of the police” and “the charge originally placed against him.” 1 *The United States Attorney, through the Chief of his Appellate Division, replied in writing: “ * * I have caused a thorough search to be made. It now appears that no such warrant or complaint was in existence, despite the detective’s testimony that he knew such a warrant did exist.”2 *730The United States Attorney’s letter also advised that the record required to be kept by 4 D.C.Code § 134a(a) (1) and (2) was “a confidential record not available for public inspection,”3 and suggested that we “direct [our] request for the offense report to the Chief of Police.” This “confidential” record, of course, would show “the circumstances under which [Oliver] came into the custody of the police” and “the charge originally placed against him” as required by 4 D.C. Code § 134a(a) (1) and (2).
II
Detective Eger testified that shortly after Oliver’s arrival at the police station following his arrest, he admitted his complicity in the assault on Diane Wright. Since there was no probable cause4 for Oliver’s arrest, this oral confession, obtained during a period of illegal deten*731tion, was inadmissible. Wong Sun v. United States, 371 U.S. 471, 484-487, 83 S.Ct. 407 (1963); Gatlin v. United States, 117 U.S.App.D.C. -, -, 326 F.2d 666, 672 (1963). The Government argues that, in any event, Oliver did not allege the non-existence of the warrant at trial, and so cannot raise that issue on appeal, no matter what the official records show the facts to be. But trial counsel did specifically object to the admission of the oral confession on the ground of illegal arrest. To demand any more specific a challenge would be a rather unusual argument, since it assumes that Oliver’s trial counsel should have known, or at least suspected, that Detective Eger may possibly have been perjuring himself when he testified that he arrested Oliver on the non-existent warrant. Moreover, a charge of perjury by a police officer renders a conviction subject to collateral attack. Curran v. State of Delaware, 3 Cir., 259 F.2d 707, 713 (1958). Here, where the question is raised on direct appeal, reversal is in order.
in
There is another reason why Oliver’s conviction must be reversed. Appellant Crump, according to police, signed a written confession in which he named Oliver and the other appellants as persons who had assaulted Diane Wright on the evening in question. In spite of defense counsel’s objections and suggestions, this confession was admitted into evidence without deleting the names of, and the accusations against, Crump’s co-defendants. The Government in its brief admits that the objectionable portion of Crump’s confession “could easily have been masked over.” 5 Under the circumstances, the objectionable portion should have been withheld from the jury. See Delli Paoli v. United States, 352 U.S. 232, 77 S.Ct. 294 (1957).6 Unnecessarily giving the jury these hearsay accusations against co-defendants is reversible error. Kramer v. United States, 115 U.S.App. D.C. 50, 52-53, 317 F.2d 114, 116-117 (1963).7 No instruction could have cured the prejudice to the co-defendants concerned. Ibid. “The naive assumption *732that prejudicial effects can be overcome by instructions to the jury, cf. Blumenthal v. United States, 332 U.S. 539, 559 [68 S.Ct. 248, 257, 92 L.Ed. 154], all practicing lawyers know to be unmitigated fiction.” 8
*731“With regard to the request that you be furnished Government’s Exhibit No. 6, a statement of Robert A. Crump, an exhaustive search has failed to locate this exhibit. The record on appeal does reflect that the attorney from the Department of Justice who tried this case signed a receipt for the exhibit. He is no longer employed in the Government. However, he was contacted by telephone and has stated that he has no recollection of receiving or surrendering the exhibit. The files of the United States Attorney’s Office do not contain the exhibit nor do the files of the Metropolitan Police Department. Inquiry has been made of the police officers involved in the case and they are unable to account for the exhibit. A search has also been made in the Clerk’s Office of the District Court. Mr. Pfizer advises that he does not possess this exhibit. I regret the inability to supply the exhibit. Its contents are of record, however, See: Tr. 168-169.”
Under Rule 12(a) of this court, the original exhibit which constitutes Crump’s confession should be part of the record on appeal.
*732The Government argues that the admission of this inadmissible hearsay evidence was harmless since the other evidence did not leave the issue of Oliver’s guilt in doubt. But “We are not concerned here with whether there was sufficient evidence on which the [appellant] could have been convicted without the evidence complained of. The question is whether there is a reasonable possibility that the evidence complained of might have contributed to the conviction.” Fahy v. Connecticut, 375 U.S. 85, 86-87, 84 S.Ct. 229, 230 (1963); cf. Stoner v. California, 376 U.S. 483, 490, n. 8, 84 S.Ct. 889, 11 L.Ed.2d 856 (1964). As the court’s opinion indicates, that reasonable possibility exists.9
IV
According to the police, after his arrest Oliver not only admitted his part in the crime, but involved appellants Williams and Crump as well. Acting om this information alone, the police arrested Williams and Crump, obtained confessions from them, and later charged them with rape. Over objection, the-police were allowed to testify as to these' confessions. This was reversible error.. There was no probable cause shown for the arrest of Williams or Crump and', the confessions obtained from them during a period of unlawful detention are inadmissible in evidence. As Wong Sun. and Gatlin make clear, accusations of' complicity obtained from a suspect do not. provide probable cause for arrest. Such: information is the beginning, not the-end, of police investigation. There is no-suggestion that Oliver was a reliable informant or that he was even known to> the police in any capacity — except, of course, as the named defendant in the-non-existent warrant. He was simply a. suspect accused of crime accusing others. Such unsupported information forms no> basis for a lawful arrest. Wong Sun v. United States, supra, 371 U.S. at 479-484, 491, 83 S.Ct. 407; Gatlin v. United. *733States, supra, 117 U.S.App.D.C. at-, 326 F.2d at 671.10
In view of the circumstances surrounding the investigation and prosecution of these cases, a thought recently expressed by Mr. Justice Stewart in his opinion for the Court in Elkins v. United States, 364 U.S. 206, 222-223, 80 S.Ct. 1437, 1447, 4 L.Ed.2d 1669 (1960), bears repetition :
“ * * But there is another consideration — the imperative of judicial integrity. It was of this that Mr. Justice Holmes and Mr. Justice Brandeis so eloquently spoke in Olmstead v. United States, 277 U.S. 438, at 469, 471 [48 S.Ct. 564, at pages 569, 570, 72 L.Ed. 944], more than 30 years ago. ‘For those who agree with me,’ said Mr. Justice Holmes, ‘no distinction can be taken between the Government as prosecutor and the Government as judge.’ 277 U.S. at 470 [48 S.Ct., at page 575]. (Dissenting opinion.) ‘In a government of laws,’ said Mr. Justice Brandéis, ‘existence of the government will be imperilled if it fails to observe the law scrupulously. Our Government is the potent, the omnipresent teacher. For good or ill, it teaches the whole people by its example. Crime is contagious. If the Government becomes a lawbreaker, it breeds contempt for law; it invites every man to become a law unto himself; it invites anarchy. To declare that in the administration of the criminal law the end justifies the means — to declare that the Government may commit crimes in order to secure the conviction of a private criminal — would bring terrible retribution. Against that pernicious doctrine this Court should resolutely set its face.’ 277 U.S., at 485 [48 S.Ct. at 575], * * *”
I respectfully dissent from that part, of the court’s decision which affirms the conviction of Crump. Otherwise I concur for the reasons stated in this opinion.

. We may, of course, take judicial notice of official records of judicial action within the supervisory jurisdiction of this court. Cf. Oughton v. United States, 9 Cir., 215 F.2d 578 (1954); Lopez v. Swope, 9 Cir., 205 F.2d 8 (1953). See also Rule 5(c), F.R.Cr.P.


. The letter, addressed to the Clerk of this court, follows:
“Reference is made to your letter of February 18, 1964, in which you stated that a judge of the Court has directed you to make certain requests of me in regard to the captioned cases. The de*730lay in answering this letter has been occasioned by the necessity to make a thorough investigation regarding the items requested.
“With respect to the request for photostatic copies of the complaint and warrant for assault on the basis of which Oliver was arrested by Detective Eger, I have caused a thorough search to be made. It now appears that no such warrant or complaint was in existence, despite the detective’s testimony that he knew such a warrant did exist. As you are undoubtedly aware, the fact of the non-existence of the complaint and assault warrant and the facts explaining why Detective Eger testified that he knew of such a warrant are not before the Court or in the record on appeal. * * *
“In view of the non-existence of the assault warrant it is impossible to comply with the additional request of the judge that you be furnished with copies of the official records of the arrest under the assault warrant. * * *
* * $ * *
“The arrest book is an extremely large volume weighing approximately 35 pounds. Should the judge desire to see the book it is located at the 14th Precinct Station, 4135 Benning Hoad, N. E.
“The offense report made pursuant to 4 D.C.Code 4-134 (a) (1) and (2) is in the custody of the Central Criminal Records Division of the Metropolitan Police Department and is maintained as a confidential record not available for public inspection. While I have no doubt that such a record would be available to my office during the course of an investigation, I feel sure that this would be so by reason of a confidential relationship arising from such joint investigation, rather than because of the position of this office as advocate in a case before the court. In this situation, I feel that we occupy rather a dual position opposite the Police Department, and I would feel some embarrassment in drawing upon a confidential relationship with that department to obtain materials for a purpose which is not a part of that relationship, but rather for a purpose incident to a court litigation. While we are no doubt answerable to the courts, I would doubt that that accountability runs to our more confidential dealings with the Police Department and communications between the two offices in the course of investigative or preparatory work. You know, of course, that we have no administrative responsibility for the Police Department, which is not organized within the Department of Justice, nor we within the Ilistrict of Columbia Government. Accordingly, it would relieve us of a possible embarrassment if you would be good enough to direct your request for the offense report to the Chief of Police.
* * * * * * ”


. I note that at trial the defense counsel requested various reports filed by the arresting officer and the Central Criminal Records hook for this ease. The information requested was turned over to him and used by him in examining the arresting officer.


. The Government, for obvious reasons, does not rely on the following testimony of the arresting officer as indicating probable cause:
Defense Counsel: “Tuscon is my cousin is what someone said, and based upon this information you arrested a man named Oliver? Is this correct?
Arresting Officer: “Yes.
Defense Counsel: “And am I correct in understanding that you identified Oliver as Tuscon, not Tuseon’s cousin?
Arresting Officer: “Yes, sir.”
This sort of arrest, solely for investigation, has long stood condemned as a flagrant violation of the Fourth Amendment. Wrightson v. United States, 95 U.S.App.D.C. 390, 222 F.2d 556 (1955).


. This concession by the Government relieves an embarrassing situation. In the letter of the United States Attorney to the Clerk of this court the following appears :


. In Delli Paoli, with reference to a somewhat similar situation, the Court said, “Similarly, if the trial court had deleted from the confession all references to petitioner’s connection with the conspiracy, the admission of the remainder would not have been objectionable. The impraeticality of such deletion was, however, agreed to by both the trial court and the entire court below and cannot well be controverted.” 352 U.S. at 237, 77 S.Ct. at 297. In this case, where the objectionable hearsay accusations are contained in two sentences easily deleted from the confession, failure to delete renders the admission objectionable.


. In Kramer, an instruction was given and there was no request for omission of co-defendants’ names, 115 U.S.App.D.C. at 52-53, 317 F.2d at 116-117, and even apart from the incriminating reference there was adequate evidence on which to convict, 115 U.S.App.D.C. at 51, 317 E. 2d at 115. Nevertheless, this court reversed for failure to omit co-defendants’ names from a confession, holding:
“The better rule is that when deletion of the hearsay reference to a co-*732defendant is feasible, as it was in our ease, an instruction by the court that the jury disregard the reference is not an adequate substitute for deletion * * * [Citing cases.]”
115 U.S.App.D.C. at 53, 317 F.2d at 117.
In this case, there was a request that co-defendants’ names be deleted, see Tr. pp. 166, 168, and without the confessions the evidentiary question for the jury would have been a close one. Compare Franklin v. United States, 117 U.S.App. D.C. -, 330 F.2d 205 (1964). Thus there are no valid grounds for distinguishing the Kramer holding. Quite the contrary, the case for reversal here is stronger than in Kramer.
The test of the Kramer doctrine is whether the material sought to be omitted can be removed without destroying the substance of the confession. The incriminating hearsay reference must be removed whenever it is “feasible,” 115 U.S.App.D.C. at 53, 317 F.2d at 117, where the reference is “no essential part,” 115 U.S.App.D.C. at 52, 317 F.2d at 116, of the confession, where it is “in no manner inseparably intertwined,” ibid., or where there is no “impracticality of deletion.” 115 U.S.App.D.C. at 53, 317 F.2d at 117. “The trial judge in our ease-as well as the prosecuting attorney could: have taken steps to protect the trial from» this inadmissible hearsay evidence.” Ibid.. “Our decision turns on the admission itself of the hearsay evidence at the instance of the prosecution in circumstances which would readily have permitted the-court to avoid injection of this evidence-into the trial.” Ibid.


. Mr. Justice Jackson, writing also for Mr. Justice Frankfurter and Mr. Justice Murphy, concurring, in Krulewitch v. United States, 336 U.S. 440, 453, 69 S.Ct. 716, 723, 93 D.Ed. 790 (1949), quoted by this court in Kramer v. United States, supra, 115 U.S.App.D.O. at 53, n. 3, 317 F.2d at 117, n. 3.


. The convictions of Williams and Mason are properly reversed because they too were named, with Oliver, in the written confession of Crump as confederates in the crime. Kramer v. United States, supra, 115 U.S.App.D.O. at 52-53, 317 F.2<1 at 116-117.


. The Wong Sun “approver” rule, that an arrested suspect’s accusation is not per se reliable, was followed by this court in Gatlin v. United States, supra, 117 U.S.App.D.C. at -, 326 F.2d at 671: “Miller’s arrest was likewise without probable cause, being based solely on information obtained from an accomplice whose reliability is neither alleged nor established.” See also Wong Sun v. United States, 9 Cir., 288 F.2d 366, 370 (1961): “As this court said in Rodgers v. United States, supra [267 F.2d 79, 85], ‘ * * * -where the officer makes an arrest without any knowledge of the commission of a crime except from an informer whom he does not know to be reliable, the courts have consistently held there is no reasonable grounds for the arrest.’ ” Approved as to this point, 371 U.S. at 479-484, 491, 83 S.Ct. at 419.